Citation Nr: 0206596	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  97-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed left ear 
hearing loss.

2.  Entitlement to service connection for a claimed low back 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO.  

The Board remanded the case to the RO for additional 
development of the record in April 1999.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1999.  

In a decision promulgated in June 2000, the Board denied the 
veteran's claim of service connection for a left ear hearing 
loss and determined that the veteran had not presented a 
well-grounded claim of service connection for a low back 
disorder.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an Order dated in June 2001, the Court vacated the June 
2000 decision of the Board and remanded the case for 
readjudication.  



REMAND

At the outset, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (which has 
since been codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran contends that his left ear hearing loss was 
aggravated as a result of active service and that he has a 
low back disability due to an injury suffered while on active 
duty.  

In light of VCAA as noted hereinabove, the case must be 
remanded to the RO in order comply with the new law and 
regulations.  

In this regard, the RO should obtain and associate with the 
claims file any outstanding medical records identified by the 
veteran that may help substantiate the veteran's claims of 
service connection.  In addition, the RO should consider 
whether other development of the record is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed left ear 
hearing loss and low back disability 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The veteran also 
should be instructed to submit all 
competent evidence that tends to support 
his assertions that his preexisting left 
ear hearing loss was aggravated by active 
service or that he has current low back 
disability due to disease or injury that 
was incurred in or aggravated by service.  

2.  The RO must undertake appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In this regard, the RO should 
determine if the duty to assist includes 
affording the veteran additional VA 
examinations in conjunction with his 
claims of service connection.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  All 
indicated development should be 
undertaken in this regard.  Then, if any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




